February 16, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                      ANTHONY WAYNE HACKER, Appellant

NO. 14-11-00146-CR                         V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of modification
by this Court. Therefore, the judgment is MODIFIED to reflect (1) “Not True” in that
portion of the judgment entitled “Plea to Motion to Adjudicate” and (2) “None” in that
portion of the judgment entitled “Terms of Plea Bargain.”

      The Court orders the judgment AFFIRMED as MODIFIED and orders this
decision certified below for observance.